05/19/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0119



                            No. DA 20-0119

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOHN LEO STEGER,

           Defendant and Appellant.


                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Katie Oman is granted an extension of time to and including

August 10, 2020, within which to prepare, file, and serve the transcripts

requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 19 2020